Exhibit 10.4

UQM TECHNOLOGIES, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT

is made and entered into as of September 17, 2007, by and between UQM
TECHNOLOGIES, INC., a corporation organized under the laws of Colorado
("Employer"), and Jon Lutz, an adult resident of Westminster, Colorado
("Executive").



WHEREAS

, Executive and Employer wish to enter into an Agreement defining their
employment relationship;



NOW, THEREFORE

, in consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:



> 1. Effective Date. Upon execution, this Agreement, shall be effective as of
> the date first written above.
> 
> 2. Employment. Employer hereby agrees to employ Executive as its Vice
> President of Technology for the term of employment set forth herein, and
> Executive hereby accepts such employment, all upon the terms and conditions
> hereinafter set forth.
> 
> 3. Duties. Executive shall perform the duties assigned to him by the Senior
> Vice President of Operations, subject to the control, supervision and
> direction of the Chief Executive Officer.
> 
> 4. Performance. During the term of Executive's employment under this Agreement
> and any renewal thereof, Executive shall devote Executive's best efforts and
> full working time and attention exclusively to the performance of the duties
> hereunder and to promoting and furthering the business of Employer, and shall
> not, during the term of employment, be engaged in any other business activity
> for personal pecuniary advantage. This paragraph shall not be construed as
> preventing Executive from investing Executive's assets in such form or manner
> as will not require any services on the part of Executive in the operation of
> the affairs of the companies in which such investments are made, subject to
> the provisions of Paragraph 17 hereof. Notwithstanding the foregoing,
> Executive may perform and assume other activities and obligations as the Board
> of Directors shall from time to time approve.
> 
> 5. Term of Employment, Expiration and Termination.
> 
> > (a) Term. Subject to the provisions of Paragraphs 15 and 16, the term of
> > employment of Executive pursuant to this Agreement shall commence on the
> > date first written above, and shall continue through August 21, 2012 (the
> > "Original Term of Employment").
> > 
> > (b) Termination for Cause. On termination of Executive's employment by
> > Employer for cause during the Original Term of Employment pursuant to
> > Paragraph 15(a), Executive shall receive no further salary or benefits.
> > 
> > (c) Termination Without Cause.
> > 
> > > i) Payment Amount. On termination of Executive's employment without cause
> > > by Employer either (1) during the Original Term of Employment or (2) after
> > > expiration of the Original Term of Employment if Executive's employment
> > > continues without a written agreement, Employer shall pay Executive a lump
> > > sum equal to one month's salary for each completed full year of service as
> > > an officer of Employer, or six (6) months' salary, whichever is greater.
> > > 
> > > ii) Section 409A Involuntary Separation. If the amount payable under this
> > > paragraph 5(c) qualifies as separation pay due to involuntary separation
> > > from service within the meaning of Treasury Regulation
> > > section 1.409A-1(b)(9)(iii), the lump sum shall be paid on or before the
> > > 30th day after Executive's separation from service, provided however, that
> > > if, at the time of separation from service, Executive is a "specified
> > > employee" within the meaning of Section 409A(a)(2)(B)(i) of the Internal
> > > Revenue Code and the Treasury Regulations, then the payment of the portion
> > > of the lump sum that is an amount equal to two (2) months' salary shall be
> > > delayed and shall be paid on the earliest date on which payment may be
> > > made under Section 409A(a)(2)(B)(i) (the six month delay rule for
> > > specified employees) after Executive separates from the service of
> > > Employer as defined in Section 409A(a)(2)(A)(i) and the Treasury
> > > Regulations.
> > > 
> > > iii) No Section 409A Involuntary Separation; Not A Specified Employee. If
> > > the amount payable under this paragraph 5(c) does not qualify as
> > > separation pay due to involuntary separation from service within the
> > > meaning of Treasury Regulation section 1.409A-1(b)(9)(iii), and if, at the
> > > time of separation from service, Executive is not a "specified employee"
> > > within the meaning of Section 409A(a)(2)(B)(i) and the Treasury
> > > Regulations, the lump sum shall be paid on or before the 30th day after
> > > Executive separates from the service of Employer as defined in Section
> > > 409A(a)(2)(A) and the Treasury Regulations. Employer, and not Executive,
> > > shall determine the date of payment.
> > > 
> > > iv) No Section 409A Involuntary Separation; Specified Employee. If the
> > > amount payable under this paragraph 5(c) does not qualify as separation
> > > pay due to involuntary separation from service within the meaning of
> > > Treasury Regulation section 1.409A-1(b)(9)(iii), and if, at the time of
> > > separation from service, Executive is a "specified employee," the lump sum
> > > shall be paid on the earliest date on which payment may be made under
> > > Section 409A(a)(2)(B)(i) (the six month delay rule for specified
> > > employees) after Executive separates from the service of Employer as
> > > defined in Section 409A(a)(2)(A)(i) and the Treasury Regulations.
> > 
> > (d) Voluntary Termination. On termination of Executive's employment by
> > Executive without cause either (i) during the Original Term of Employment
> > pursuant to Paragraph 16(b), or (ii) after expiration of the Original Term
> > of Employment if Executive's employment continues without written agreement,
> > provided that Executive has given Employer at least six (6) months' prior
> > written notice of such termination, Employer shall pay Executive a lump sum
> > equal to six (6) months' salary. If Executive does not provide the notice
> > required in this subparagraph 5(d), Executive shall receive a lump sum
> > payment equal to two (2) months' salary. Notwithstanding the foregoing, if
> > Executive's termination is under the provisions of Subparagraph 5(f)
> > regarding voluntary retirement after the age of sixty-two years and six
> > months (62 1/2), the provisions of this Subparagraph 5(d) shall not be
> > applicable and the provisions of Subparagraph 5(f) shall control. The timing
> > of the amount payable to Executive under this subparagraph 5(d) shall be in
> > accordance with paragraph 5 (i).
> > 
> > (e) Termination Upon Certain Changes in Control. If Executive's employment
> > is terminated as a result of a hostile Change in Control (as defined below)
> > of Employer, such termination shall be deemed a termination without cause
> > under the provisions of Paragraph 5(c), except that Executive shall receive
> > a lump sum severance amount equal to twice any amount due under
> > Paragraph 5(c). Any termination of Executive in contemplation of or within
> > twelve (12) months after such Change in Control, except a termination for
> > cause under Paragraph 15(a), shall be deemed a termination under this
> > Subparagraph 5(e). Further, if Executive's position is materially changed by
> > Employer in contemplation of or within twelve (12) months after any such
> > Change in Control, Executive may elect to treat such change as a
> > constructive termination under this subparagraph entitling Executive to the
> > benefits hereunder. "Change of Control" means the election of new board
> > members constituting a majority of the directors then in office, which new
> > board members were not nominated by a majority of the directors in office on
> > the date hereof. The timing of the amount payable to Executive under this
> > subparagraph 5(e) shall be in accordance with paragraph 5(c).
> > 
> > (f) Voluntary Retirement. Upon Executive's voluntary retirement after age
> > sixty-two years and six months (62 1/2) (i) during the Original Term of
> > Employment pursuant to Paragraph 16(b), or (ii) after expiration of the
> > Original Term of Employment if Executive's employment continues without
> > written agreement, Executive shall receive the severance benefits described
> > under Paragraph 5(c), i.e., as if the severance was a termination without
> > cause by Employer plus an additional six months pay up to a maximum payment
> > of twenty-four (24) months. In order to exercise his rights under this
> > Subparagraph 5(f), Executive shall provide Employer at least six (6) months'
> > prior written notice of his voluntary retirement. The amount due to
> > Executive under this subparagraph 5(f) shall be paid in accordance with
> > paragraph 5 (i). Executive has "voluntarily retired" if he has "separated
> > from service" as defined in Section 409A and the Treasury Regulations.

> > (g) Return of Documents. Upon the expiration or termination of Executive's
> > employment, Executive or Executive's legal representative upon request shall
> > promptly deliver to Employer all originals and all duplicates or copies of
> > all documents, records, notebooks and similar repositories of or containing
> > Confidential Information as defined in Paragraph 18 then in his possession,
> > whether prepared by Executive or not.
> > 
> > (h) Other Benefits.
> > 
> > > i) General. Upon any termination of Executive's employment under the
> > > provisions of Subparagraphs 5(c), (d), (e),(f), or Paragraph 10, if
> > > Executive has attained sixty two and one-half (62 1/2) years of age on or
> > > before the termination date or completed at least twenty (20) complete
> > > years of service as an officer of Employer, (1) Executive and his
> > > dependent(s) shall be entitled to continue to participate in Employer's
> > > health care and hospitalization plan(s) ("health plans") at the same cost
> > > as active employees of Employer until Executive attains age 65 as provided
> > > in Subparagraph 5(h)(ii) below, (2) Executive's stock options, both
> > > incentive and nonqualified, and restricted stock shall vest in full as of
> > > the day before the date on which they would otherwise have been forfeited
> > > for failure to vest under the terms of Employer's applicable plans, and
> > > (3) at Executive's election, Employer shall assign to Executive or
> > > Executives designees any life and disability insurance policies or other
> > > fringe benefits that may be assigned. Any continued cost of such policies
> > > or benefits shall be Executive's sole responsibility.
> > > 
> > > ii) Health Plans. If, at the time of separation from service, Executive is
> > > a "specified employee" within the meaning of Section 409A(a)(2)(B)(i) and
> > > the Treasury Regulations, Executive shall pay the full cost of coverage
> > > for Executive and his dependent(s) under Employer's health care and
> > > hospitalization plan(s), determined according to the rates for
> > > continuation coverage under COBRA (but excluding the additional two
> > > percent (2%) administrative fee) for the first six (6) months of coverage
> > > following Executive's separation from the service of Employer as defined
> > > in Code section 409A(a)(2)(A)(i) and the Treasury Regulations. Beginning
> > > with the seventh (7th) month following Executive's separation from the
> > > service of Employer as defined in Code section 409A(a)(2)(A)(i) and the
> > > Treasury Regulations if Executive is a "specified employee," or beginning
> > > with the first month of coverage if, at the time of separation from
> > > service, Executive is not a "specified employee," Executive shall pay the
> > > same cost for coverage under the health plan as active employees of
> > > Employer. Coverage for Executive and Executive's dependents shall
> > > terminate on the last day of the month in which Executive's 65th birthday
> > > shall occur. All claims made by Executive and Executive's dependents under
> > > the health plan shall be paid no later than the last day of the calendar
> > > year following the calendar year in which such claims were incurred.
> > > Executive agrees that he will promptly reimburse Employer for any claims
> > > that are paid after the last day of the calendar year following the
> > > calendar year in which such claims were incurred.
> > 
> > (i) Timing of Payment; Section 409A. The lump sum payments under
> > Subparagraphs 5(d) and (f) shall be made at the time provided in this
> > Subparagraph 5(i). If, at the time of separation from service, Executive is
> > not a "specified employee" within the meaning of Section 409A(a)(2)(B)(i)
> > and the Treasury Regulations, the lump sum payable shall be paid on or
> > before the 30th day after Executive separates from the service of Employer
> > as defined in Section 409A(a)(2)(A) and the Treasury Regulations, and
> > Employer, and not Executive, shall determine the date of payment. If, at the
> > time of separation from service, Executive is a "specified employee," the
> > lump sum shall be paid on the earliest date on which payment may be made
> > under Code Section 409A(a)(2)(B)(i) (the six month delay rule for specified
> > employees) after Executive separates from the service of Employer as defined
> > in Code section 409A(a)(2)(A)(i) and the Treasury Regulations.
> 
> 6. Compensation. For the services to be rendered by Executive hereunder,
> Employer agrees to pay Executive during the term of employment, and Executive
> agrees to accept:
> 
> > (a) An annual base salary of $134,000. Executive's annual base salary shall
> > not be decreased during the Original Term of Employment.
> > 
> > (b) Executive's salary shall be paid in equal semi-monthly installments on
> > the fifteenth and final day of each month during the term of his employment.
> > 
> > (c) Executive shall receive fringe benefits in accordance with Employer's
> > policies and practices for employees generally (including, without
> > limitation, participation in any stock option plans, life and disability
> > insurance plans, health care and hospitalization plans, medical and dental
> > reimbursement plans, profit sharing plans, retirement plans and other
> > employee benefit plans) for which Executive is qualified. At Employer's
> > expense Executive shall have a medical exam every year. In addition to the
> > foregoing, Executive shall receive an automobile allowance of $810 per month
> > for the use of an automobile for combined business and personal use.
> > 
> > (d) During the second quarter of each fiscal year of Employment, Employer
> > shall review Executive's performance under this Agreement and establish
> > goals and objectives for Executive's performance for the next fiscal year.
> > In such review, Employer, in its reasonable discretion, shall consider
> > increasing Executive's salary and compensation based on relevant factors
> > such as Executive's performance, Employer's accomplishments, increase or
> > decrease in Executive's responsibilities, and cost of living increases. Any
> > salary increases normally are to be effective on such date as may be
> > specified by Employer.
> > 
> > (e) Employer has adopted additional compensation plans that are administered
> > by its Compensation Committee and the Compensation Committee may in its sole
> > and absolute discretion award cash bonuses, stock awards and stock options
> > to Executive on terms to be determined by the Compensation Committee.
> 
> 7. Working Facilities. Executive shall be furnished with appropriate office
> space, secretarial assistance, and such other facilities and services as are
> suitable to Executive's position and adequate for the performance of
> Executive's duties.
> 
> 8. Expenses. Employer shall reimburse Executive for all reasonable expenses
> that Executive incurs in connection with the business of Employer or any of
> its subsidiaries and in the performance of Executive's duties under this
> Agreement. Employer shall also reimburse Executive for membership fees and
> expenses related to Executive's membership in professional organizations,
> clubs, societies and groups as may be approved by the Board of Directors from
> time to time, subject to such rules, regulations and record-keeping
> requirements as may be established from time to time by the Board.
> 
> 9. Paid Time Off. Executive shall be entitled each year to twenty-eight (28)
> paid days off plus six (6) holiday paid days off during which time his
> compensation shall be paid in full. Paid time off accrued during each calendar
> year must be used by the end of each calendar year, or will be lost, and will
> not accrue from one calendar year to the next, provided however that Executive
> shall be eligible to receive payment from the Company for any unused paid time
> off in accordance with any such Company policy then in effect . Exceptions to
> the foregoing non-accrual policy may be provided under terms and conditions
> approved in writing by resolution of the Board of Directors or its
> compensation committee in such body's sole discretion based on prolonged
> extra-ordinary work demands preventing Executive's timely taking vacation.
> 
> 10. Disability. If Executive is unable to perform Executive's services by
> reason of illness or incapacity for a period of more than six (6) consecutive
> months, and subject to the provisions of Paragraph 11, Employer may terminate
> Executive's employment. Employer shall receive a credit against Executive's
> salary for any disability compensation benefit for the same calendar period
> received by Executive from Worker's Compensation or any commercial insurance
> carrier under Paragraph 11 while Executive is employed with Employer. In the
> event Executive's employment is terminated under this Paragraph 10, Executive
> shall receive the severance benefits described under Subparagraph 5(c). The
> severance benefits shall be payable as specified in Subparagraph 5(c).
> 
> 11. Insurance for the Benefit of Executive.
> 
> > (a) Subject to the provisions of Paragraph 6(c), Executive shall be covered
> > by Employer's medical and disability insurance in effect from time to time,
> > the premiums for which shall be paid for by Employer.
> > 
> > (b) Employer shall at its expense continuously maintain without interruption
> > in the name of Executive or Executive's designee or for the benefit of
> > Executive or Executive's designee, life insurance coverage in an amount
> > equal to Executive's then current salary for three (3) years.
> 
> 12. Insurance for the Benefit of Employer. Employer shall have the right from
> time to time to apply for and take out in its name and at its own expense,
> life, health or other insurance upon Executive in any sum or sums which may be
> deemed necessary by Employer to protect its interest under this Agreement and
> Executive shall do all such things as may be necessary to assist in the
> procuring of such insurance by making a proper application therefore as may be
> required by the insurance company and submitting to the usual and customary
> medical examinations. Executive, in Executive's capacity as Executive, shall
> have no right, title or interest in or to such insurance, but the same shall
> be solely for the benefit of Employer and any amounts payable thereunder shall
> be solely payable to such Employer.
> 
> 13. Death During Employment. If Executive dies during the term of his
> employment under this Agreement, Employer shall pay to the estate of Executive
> the compensation which would otherwise be payable to Executive up to the end
> of the sixth (6th) month after the month in which his death occurs. If, by
> that time, Executive's estate has not received any proceeds of the insurance
> provided for in Paragraph 11, Employer shall continue Executive's salary
> hereunder for up to an additional three months, or until such insurance
> proceeds are received, whichever is earlier ("Reimbursable Payments"),
> provided that Executive's estate shall reimburse Employer for any such
> Reimbursable Payments made from the proceeds of such insurance. All payments
> of compensation under this Paragraph 13 shall be paid on the fifteenth (15th)
> and final day of each month according to Employer's customary payroll
> practices.
> 
> 14. Representation and Warranty. Executive represents and warrants that he is
> not now, and will not be on the date of commencement of this Agreement, a
> party to any agreement, contract or understanding, whether of employment,
> agency or otherwise, which would in any way restrict or prohibit Executive
> from undertaking and performing Executive's duties in accordance with the
> terms and provisions of this Agreement.
> 
> 15. Termination by Employer.
> 
> > (a) Employer may terminate Executive's employment for cause, which is
> > defined as follows:
> > 
> > > i) Fraud, malfeasance, or embezzlement against Employer's assets or
> > > conviction of any felony;
> > > 
> > > ii) Except under circumstances of disability contemplated by the
> > > provisions of Paragraph 10, cessation of Executive's performance of
> > > Executive's duties hereunder or deliberate and substantial failure to
> > > perform them in a capable and conscientious manner;
> > > 
> > > iii) Violation of the provisions of Paragraph 14; or
> > > 
> > > iv) Deliberate and substantial breach of Executive's material obligations
> > > under any other provision hereof that is not cured within 30 days after
> > > notice to Executive of the breach.
> > 
> > (b) Should the Board of Directors of Employer determine cause exists, as
> > defined in Subparagraph (a), to terminate Executive's employment, prior to
> > termination for such cause, Employer shall provide Executive written notice
> > reasonably describing the basis for the contemplated termination and a
> > two-week period of time in which to respond in writing and in person prior
> > to Employer's final determination of cause. During the period between such
> > notice and final determination, the Board may suspend the performance of
> > Executive's duties under this Agreement and direct Executive's
> > non-attendance at work. However, Executive's right to compensation under
> > this Agreement shall continue through and to any final termination of
> > employment for cause.
> > 
> > (c) Employer may terminate Executive's employment at any time without cause,
> > subject to the applicable provisions of Paragraph 5. During the period
> > between such notice and final determination, the Board may suspend the
> > performance of Executive's duties under this Agreement and direct
> > Executive's non-attendance at work.
> 
> 16. Termination by Executive.
> 
> > (a) Executive shall have the right to terminate his employment on forty-five
> > (45) days' written notice to Employer of any default by Employer in
> > performing its duties under this Agreement and provided that Executive may
> > not terminate his employment if Employer cures the default within thirty
> > (30) days after receiving such notice.
> > 
> > (b) Executive may terminate Executive's employment as provided in
> > Subparagraphs 5(d) and (f).
> 
> 17. Restrictive Covenant.
> 
> > (a) Executive agrees and covenants that, without the Board's prior written
> > consent and except on behalf of Employer, he will not in any manner,
> > directly or indirectly, own, manage, operate, control, be employed by,
> > participate in, assist or be associated in any manner with any person, firm
> > or corporation anywhere in the world whose business competes with Employer
> > or any subsidiary of Employer. This covenant shall remain in effect until a
> > date one (1) year after the date Executive's employment is terminated or, if
> > his employment is terminated pursuant to Paragraph 16(a), until the
> > termination date. Notwithstanding any other provision of this Agreement,
> > Executive may own up to three percent (3 %) of the outstanding stock of a
> > competing publicly traded corporation so long as he takes no other action
> > furthering the business of such corporation.
> > 
> > (b) Until a date one (1) year after the termination date, Executive shall
> > not (i) solicit any other employee of Employer to leave the employ of
> > Employer, or in any way interfere with the relationship between Employer and
> > any other employee of Employer, or (ii) induce any customer, supplier,
> > licensee, or other business relation of Employer to cease doing business
> > with Employer, or in any way interfere with the relationship between any
> > customer or business relation and Employer.
> 
> 18. Confidentiality.
> 
> > (a) Definitions. For purposes of this Agreement, the following definitions
> > shall apply:
> > 
> > > i) "Inventions" shall mean all inventions, improvements, modifications,
> > > and enhancements, whether or not patentable, made by Executive within the
> > > scope of Executive's duties during Executive's employment by Employer.
> > > 
> > > ii) "Confidential Information" shall mean Employer's proprietary know-how
> > > and information disclosed by Employer to Executive or acquired by
> > > Executive from Employer during Executive's employment with Employer about
> > > Employer's plans, products, processes and services, which Employer
> > > protects against disclosure to third parties. Confidential Information
> > > shall not include Executive's general knowledge and experience possessed
> > > prior to or obtained during his employment with Employer.
> > 
> > (b) Restrictions on Disclosure.
> > 
> > > i) During the period of employment with Employer and thereafter, Executive
> > > shall not disclose Confidential Information to any third parties other
> > > than Employer, its employees, agents, consultants, contractors and
> > > designees without the prior written permission of Employer, or use
> > > Confidential Information for any purpose other than the conduct of
> > > Employer's business.
> > > 
> > > ii) The restrictions on disclosure and use set forth herein shall not
> > > apply to any Confidential Information which:
> > > 
> > > > A. At the time of disclosure to Executive by Employer is generally
> > > > available to the public or thereafter becomes generally known to the
> > > > public, through no fault of Executive;
> > > > 
> > > > B. Was known by Executive prior to his employment with Employer;
> > > > 
> > > > C. Executive at any time receives from a third party not under any
> > > > obligation of secrecy or confidentiality to Employer;
> > > > 
> > > > D. Employer discloses to a third party not under any obligation of
> > > > secrecy or confidentiality to it; and
> > > > 
> > > > E. Executive is requested or required to disclose pursuant to a subpoena
> > > > or order of a court or other governmental agency, in which case
> > > > Executive shall notify Employer as far in advance of disclosure as is
> > > > practicable.
> > 
> > (c) Obligations Regarding Inventions. Without any royalty or any other
> > additional consideration to Executive: (i) Executive shall promptly inform
> > Employer of any Inventions by a written report, setting forth the conception
> > and reduction to practice of all inventions; (ii) Executive hereby agrees to
> > assign and assigns to Employer all of his right, title and interest: (1) to
> > any Inventions made during the term of his employment by Employer (including
> > without limitation the right to license or sell such Invention to others),
> > (2) to applications for United States and foreign letters patent, and (3) to
> > United States and foreign letters patent granted upon such Inventions; and
> > (iii) Executive agrees upon request and at the sole cost and expense of
> > Employer to, at all times, do such acts (such as giving testimony in support
> > of his inventorship) and execute and deliver promptly to Employer such
> > papers, instruments, and documents as from time to time may be necessary or
> > useful to apply for, secure, maintain, reissue, extend or defend Employer's
> > interest in any Inventions or any or all United States and foreign letters
> > patent, so as to secure Employer the full benefits of any Inventions or
> > discoveries or otherwise to carry into full force and effect the intent of
> > the assignment set out in subparagraph 18(c)(ii).
> > 
> > (d) Remedies. Executive acknowledges and agrees that Executive's disclosure
> > of any Confidential Information would result in irreparable injury to
> > Employer. Executive acknowledges and agrees that the Confidential
> > Information is non-public information which Executive has expended
> > substantial time, money and effort to develop and is property considered
> > "Trade Secrets" of Employer within the meaning of Colorado law. Therefore,
> > upon the breach or threatened breach of the covenants in this paragraph by
> > Executive, Employer shall be entitled to obtain from any court of competent
> > jurisdiction a preliminary and permanent injunction prohibiting such
> > disclosure and any other equitable relief that the court deems appropriate.
> > In addition, Employer shall be entitled to seek damages.
> > 
> > (e) Any Confidential Information that is directly or indirectly originated,
> > developed or perfected to any degree by Executive during the term of his
> > employment by Employer shall be and remain the sole property of Employer.
> 
> 19. Resolution of Disputes. In addition to any other remedies available to
> Employer, Employer shall be entitled to specific performance of the covenants
> contained in Paragraphs 17 and 18. If either party is successful in enforcing
> its rights under this Paragraph 19, the unsuccessful party shall reimburse the
> successful party for all of the costs of such enforcement, including but not
> limited to costs, litigation expenses and reasonable attorneys' fees. Except
> for an action to interpret or enforce Paragraphs 17 or 18, any controversy or
> claim arising out of or relating to the interpretation, alleged breach or
> enforcement of this Agreement shall be settled by arbitration before a single
> arbitrator in Denver, Colorado, in accordance with the commercial rules then
> in effect of the American Arbitration Association, Colorado Revised Statutes
> pertaining to the arbitration of civil disputes. The arbitrator, who shall be
> a person experienced in negotiating and making employment agreements and
> resolving employment disputes and in any other pertinent areas of law, shall
> make reasonably detailed findings to support any decision and award. The award
> of the arbitrator shall be final and binding and may be entered as a judgment
> in any court of competent jurisdiction. As part of the award in any
> arbitration or judicial proceedings, the prevailing party may be awarded its
> reasonable attorneys' fees, witness fees, expert witness fees and related
> costs and expenses in the discretion of the arbitrator.
> 
> 20. Notices. All notices under this Agreement shall be delivered by hand or by
> registered or certified mail. Notices intended for Executive shall be
> addressed to Executive at 9408 West 104th Way, Westminster, Colorado 80021.
> Notices intended for Employer shall be addressed to it at 7501 Miller Drive,
> Frederick, Colorado 80530. All notices shall be effective upon actual delivery
> if by hand, or, if by mail, five (5) days after being deposited in the United
> States mail, postage prepaid and addressed as required by this section. Either
> party may by notice accomplished in accordance with this Paragraph 20 change
> the address to which future notices may be sent.
> 
> 21. Miscellaneous Provisions.
> 
> > (a) This Agreement contains the entire agreement between the parties and
> > supersedes all prior agreements and it shall not be amended or otherwise
> > modified in any manner except by an instrument in writing executed by both
> > parties.
> > 
> > (b) Neither this Agreement nor any rights or duties under this Agreement may
> > be assigned or delegated by either party unless the other party consents in
> > writing.
> > 
> > (c) Except as otherwise provided herein, this Agreement shall be binding
> > upon the inure to the benefit of the parties and their respective heirs,
> > personal representatives, successors and assigns.
> > 
> > (d) This Agreement has been entered into in Colorado and shall be governed
> > by the laws of that state.
> > 
> > (e) In fulfilling their respective obligations under this Agreement and
> > conducting themselves pursuant to it, each party shall act reasonably and in
> > good faith.
> > 
> > (f) If any provisions of this Agreement shall be held to be invalid or
> > unenforceable for any reason, the invalid or unenforceable provision shall
> > be deemed severed from this Agreement and the balance of this Agreement
> > shall remain in full force and effect and be enforceable in accordance with
> > its terms.
> > 
> > (g) To the extent necessary, the provisions of this Agreement shall be
> > construed and administered in compliance with the requirements of Code
> > section 409A and the regulations and any other guidance promulgated
> > thereunder.

IN WITNESS WHEREOF

, the parties have executed this Agreement the day and year first above written.



 

> > > > > > > > > > > > EXECUTIVE: /s/Jon
> > > > > > > > > > > > Lutz                                        Jon Lutz
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > EMPLOYER: UQM TECHNOLOGIES, INC. By: /s/William G.
> > > > > > > > > > > > Rankin its President       William G. Rankin
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > >  
> > > > > > > > > > > > 
> > > > > > > > > > > > >  